Citation Nr: 1506523	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that, in pertinent part, granted service connection for bilateral hearing loss, effective July 20, 2011, and assigned a noncompensable disability rating.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Additional evidence, including VA treatment records and a November 2014 private audiological evaluation report, was received after the Board hearing; the Veteran verbally waived RO consideration of such evidence received after the Board hearing during the hearing.  See 38 C.F.R. § 20.1304.

The Board notes that subsequent to the Board hearing, in November 2014, VA received a VA Form 21-22 appointing the aforementioned agent as the Veteran's representative.  38 C.F.R. § 14.631(f)(1).

A private audiological evaluation report received in December 2014 shows the Veteran reported experiencing tinnitus, and the private audiologist related it to the Veteran's service.  The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level III in either ear (pursuant to 38 C.F.R. § 4.85).


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2011 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the November 2011 rating decision.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured; there's no indication relevant treatment records are outstanding.  A VA examination was performed in connection with his claim in October 2011.  The Board finds the examination report adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran and conducted a thorough examination.  As such, the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  At the October 2014 Board hearing, the Veteran's previously appointed representative requested that the Veteran be provided a new VA examination to assess the current severity of his bilateral hearing loss.  However, in December 2014, the Veteran submitted a November 2014 private audiological evaluation report.  The report includes the results of a Maryland CNC speech discrimination test and a puretone audiometry test.  As such, the Board finds the examination report adequate for rating purposes.  See 38 C.F.R. § 4.85(a).  To remand for a new VA examination would be superfluous.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's bilateral hearing loss.  His testimony reflects knowledge of the elements necessary to substantiate his claim, generally an increase in severity.  He did not indicate any relevant records were not associated with the claims file.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks a compensable disability rating for his service-connected bilateral hearing loss. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA). 

The Veteran underwent a private audiological evaluation in July 2011.  The examination revealed audiometry results as follows:





HERTZ



1000
2000
3000
4000
RIGHT
50
75
65
65
LEFT
50
60
65
60

Speech recognition testing revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear. 

Although speech recognition testing was performed, there is no indication that these tests were performed using the Maryland CNC test.  As such, the test is not adequate for VA rating purposes.  The Board notes the results provided do not result in a compensable evaluation.

The Veteran underwent a VA audiological evaluation in October 2011.  The examination revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
65
60
LEFT
40
55
60
65

Maryland CNC speech recognition testing revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  The examiner opined the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work, because he had difficulty hearing speech even when the talker was looking directly at him.

At the time of the October 2011 VA evaluation, the Veteran was shown to have an average puretone hearing loss of 59 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  He was shown to have an average puretone hearing loss of 55 decibels in the left ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  The application of those designations to Table VII results in a noncompensable rating.

At the October 2014 Board hearing, the Veteran testified his bilateral hearing loss had increased in severity since the October 2011 VA examination. 

The Veteran underwent a private audiological evaluation in November 2014.  The examination revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
65
70
LEFT
50
60
60
75

Maryland CNC speech recognition testing revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  

At the time of the November 2014 private evaluation, the Veteran was shown to have a puretone threshold average of 64 decibels in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of III for the right ear.  He was shown to have a puretone threshold average of 61 decibels in the left ear, with 84 percent speech discrimination, which translates to a Roman numeral designation of III for the left ear.  38 C.F.R. § 4.85, Table VI.  The application of those designations to Table VII results in a noncompensable rating.

The Veteran's VA treatment records show he was diagnosed with hearing loss, but do not note the severity.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating.  On October 2011 VA examination, the Veteran's right ear hearing loss was manifested by Level II hearing acuity, and his left ear hearing loss was manifested by Level I hearing acuity.  On November 2014 private evaluation, the Veteran's right ear hearing loss was manifested by Level III hearing acuity, and his left ear hearing loss was manifested by Level III hearing acuity.  The application of those designations to Table VII results in a noncompensable rating.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that he is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, the criteria for a compensable rating for bilateral hearing loss have not been met.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's bilateral hearing loss under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's hearing loss disability is manifested by a reduced hearing acuity.  Such functional impairment is fully contemplated by the schedular criteria.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization as a result of his hearing loss.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

The Veteran's VA treatment records indicate he is retired, but the evidence of record does not suggest, and the Veteran has not alleged, unemployability due to his bilateral hearing loss.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board recognizes that the October 2011 VA examiner opined that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work, but the Veteran has not alleged his bilateral hearing loss affects his employability.  Furthermore, audiometric and speech discrimination testing shows the Veteran's bilateral hearing loss does not warrant a compensable rating, suggesting no occupational impairment.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


